         Case 1:20-cv-11479-LTS Document 27 Filed 11/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
                                      )
JAMES KOPPEL,                         )
                                      )
      Plaintiff,                      )
                                      )                       Civil Action No. 1:20-cv-11479-LTS
      v.                              )
                                      )
WILLIAM MOSES,                        )
                                      )
      Defendant.                      )
_____________________________________ )


                       JOINT STATEMENT OF THE PARTIES FOR THE
                        NOVEMBER 18 SCHEDULING CONFERENCE

        Counsel for the parties have conferred and submit the following as their joint statement for

the Rule 16 Conference, to be held November 18, 2020, by Zoom.

    1. Agenda

                The parties do not believe that a formal agenda is required but there are at least two

        issues which the plaintiff would like to address at the November 18 conference.

        Statement of Plaintiff:

        a. The initial disclosure date is December 2. That day was chosen in part because of

scheduling issues involving counsel.

        The plaintiff is interested in promptly identifying all of the persons and materials

evidencing the discussions and events leading to the March 2 email. Depending on the content of

initial disclosures by the defendant, that subject could be fully or almost fully disclosed by the

initial disclosures of this defendant.

        Because the initial disclosure date December 2 postdates the November 18, the contents of

the initial disclosures will not be known on November 18.


3581329.v1
         Case 1:20-cv-11479-LTS Document 27 Filed 11/11/20 Page 2 of 5




       Plaintiff requests broad disclosure of the emails leading to the March 2 communication.

The communication on its face describes a relatively lengthy process of receiving stories and or

complaints, followed by discussion, followed by a decision to take action, plus drafting of the

email in question. Many of those emails will be by members, keyholders or the executive board of

SIPB. Plaintiff does not contend that the defendant is the keeper of records of SIPB. Plaintiff may

or may not agree he has possession custody or control of all or many of the materials leading up

to the March 2 email.

       If the initial disclosures by the defendants do not include all or substantially all of the

materials leading up to the March 2 communication, defendant will need to proceed by subpoenas

to the keepers of relevant records including electronic records of SIPB.

       b. Plaintiff requests all emails disclosed be disclosed with all emails in the trail of any

disclosed email. The plaintiff will do the same. Disclosed emails from both parties should include

everything available to the reader of the email at the time of reading it as well as headers for the

purpose of DKIM verification.

   2. Amendments to Pleadings.

       The parties propose that the Court allow five months for the amendment of pleadings, or

until April 16, 2021. Plaintiff does not know at this time when the most important identifications

will be complete. Plaintiff will attempt to make any amendments as soon as possible.

   3. Fact Discovery Interim Deadlines.

       Counsel have conferred as to the following dates and offer the following proposals, which

are expressed in terms of months starting November 18, 2020 with related dates expressed by date

of a month. The parties note that these deadlines may need to be extended if additional defendants

are added.



                                                 2
    Case 1:20-cv-11479-LTS Document 27 Filed 11/11/20 Page 3 of 5




   a. Requests for production of documents and interrogatories

   Plaintiff: Plaintiff suggests these be served within three months, or February 18, 2021.

   Defendant: Defendant suggests that the deadline for service of document requests and

   interrogatories extend for seven months, or June 18, 2021, which is one month prior to

   defendant’s proposed date for the close of discovery.



   b. Requests for admissions

   Plaintiff: Plaintiff suggests these be served within three months, or February 18, 2021.

   Defendant: Defendant suggests that the deadline for service of requests for admission

   extend for seven months, or June 18, 2021, which is one month prior to defendant’s

   proposed date for the close of discovery.



   c. All depositions other than expert depositions

   Plaintiff: Plaintiff suggests these be completed within five months, or April 19, 2021.

   Defendant: Defendant suggests that all fact depositions be completed within eight months,

   or by the close of fact discovery on July 16, 2021.



   d. Final Fact Discovery

   Plaintiff: Plaintiff suggests this date be set as May 19, 2021.

   Defendant: Defendant suggests this be set at eight months, or July 16, 2021.

4. Status Conference

   Plaintiff: Plaintiff suggests that a status conference be held in June 2021.

   Defendant: Defendant suggests that a status conference be held in August 2021.



                                               3
    Case 1:20-cv-11479-LTS Document 27 Filed 11/11/20 Page 4 of 5




5. Expert Discovery.

      Plaintiff:

      a. By the party bearing the burden of proof: Plaintiff suggests these be disclosed

          within six months, or May 18, 2021.

      b. Rebuttal trial experts. Plaintiff suggests these be disclosed within seven months, or

          June 18, 2021.

      c. All trial expert depositions. Plaintiff suggests this be done by June 30, 2021.

      Defendant:

      a. By the party bearing the burden of proof: Defendant proposes that expert reports be

      disclosed one month after the close of discovery, on August 18, 2021.

      b. Rebuttal trial experts: Defendant proposes that rebuttal expert reports be disclosed

      one month after the disclosure of expert reports by the party bearing the burden of

      proof, or by September 17, 2021.

      c. Depositions of testifying experts: Defendant proposes that all expert depositions be

      conducted by October 15, 2021.

6. Dispositive Motions.

   Plaintiff: Plaintiff suggests these be served by July 19, 2021 with 30 days for response.

   Defendant: Defendant proposes that dispositive motions be filed by October 29, 2021,

   with 30 days for any response.




                                            4
         Case 1:20-cv-11479-LTS Document 27 Filed 11/11/20 Page 5 of 5




   7. Initial Pretrial Conference: The parties suggest a pretrial conference be held at the Court’s

       convenience after decision on any dispositive motions.



Respectfully submitted,
Defendant                                             Respectfully submitted,
William Moses,                                        Plaintiff
By his attorneys,                                     James Koppel,
                                                      By his attorneys,


/s/ Jeffrey J. Pyle                                   /s/ Paul G. Boylan
Jeffrey J. Pyle, BBO #647438                          Paul G. Boylan, BBO #052320
jpyle@princelobel.com                                 Ben Dunlap, BBO #661648
Michael Lambert, BBO #704134                          Freeman Mathis & Gary, LLP
mlambert@princelobel.com                              60 State Street, Suite 600
Prince Lobel Tye LLP                                  Boston, Massachusetts 02109
One International Place, Suite 3700                   pboylan@fmglaw.com
Boston, MA 02110                                      bdunlap@fmglaw.com
T: 617-456-8000                                       T: 617-963-5973
Dated: November 11, 2020                              Dated: November 11, 2020


                                      Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                               /s/ Jeffrey J. Pyle
                                                               Jeffrey J. Pyle




                                                  5
